                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             :
In re:                                                       : Chapter 11
                                                             :
M & G USA CORPORATION, et al.,                               : Case No. 17-12307 (BLS)
                                                             :
                                    Debtors.1                : Jointly Administered
                                                             :
------------------------------------------------------------ x
                 ELEVENTH MONTHLY FEE STATEMENT OF
                 MILBANK, TWEED, HADLEY & McCLOY LLP
               FOR INTERIM APPROVAL AND ALLOWANCE OF
            COMPENSATION FOR SERVICES RENDERED AND FOR
           REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL
         TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
    FROM SEPTEMBER 1, 2018 THROUGH AND INCLUDING SEPTEMBER 30, 2018

Name of Applicant:                                   Milbank, Tweed, Hadley & McCloy LLP

Authorized to Provide
Professional Services to:                            Official Committee of Unsecured Creditors

Date of Retention:                                   November 13, 2017

Period for which compensation
and reimbursement is sought:                         September 1, 2018 – September 30, 2018

Total Amount of Compensation
Sought for Current Period (100%):                    $283,545.25

Amount of Compensation
Requested for Current Period (80%):                  $226,836.20

Amount of Expense Reimbursement
Requested (100%):                                    $3,138.44

This is a/an:   X     monthly            interim          final application.


1
       The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
       numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
       Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
       & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
       USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
       American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears
       Road, Suite 240, Houston, Texas 77067.
  Prior Fee Applications Filed:

Application           Date Filed   Period       Requested Fees /   Authorized Fees (80%) /
                                   Covered      Expenses           Expenses (100%)
First Monthly Fee     1/19/18      11/13/17 –   $1,495,929.50 /    $1,196,743.60 /
Statement [Docket                  11/30/17     $6,107.97          $6,107.97
Nos. 726, 907]
Second Monthly Fee    2/9/18       12/1/17 –    $1,530,634.00 /    $1,913,292.50 /
Statement [Docket                  12/31/17     $40,653.64         $40,653.34
No. 945]
Third Monthly Fee     3/9/18       1/1/18 –     $1,493,138.75 /    $1,194,511.00 /
Statement [Docket                  1/31/18      $23,465.76         $23,465.76
No. 1126]
First Interim Fee     3/15/18      11/13/17 – $4,902,138.75 /      $3,921,888.60 /
Application [Docket                1/31/18    $70,227.37           $70,227.37
No. 1177]
Fourth Monthly Fee    3/30/18      2/1/18 –     $1,736,826.75 /    $1,389,461.40 /
Statement [Docket                  2/28/18      $21,870.37         $21,870.37
No. 1311]
Fifth Monthly Fee     4/16/18      3/1/18 –     $2,018,040.50 /    $1,614,432.40 /
Statement [Docket                  3/31/18      $157,705.06        $157,705.06
No. 1372]
Sixth Monthly Fee     5/23/18      4/1/18 –     $606,611.50 /      $485,289.20 /
Statement [Docket                  4/30/18      $87,459.36         $87,459.36
No. 1504]
Second Interim Fee    6/14/18      2/1/18 –     $4,352,932.75 /    $3,482,346.20 /
Application [Docket                4/30/18      $267,034.79        $267,034.79
No. 1570]
Seventh Monthly       6/20/18      5/1/18 –     $700,155.25 /      $560,124.20 /
Fee Statement                      5/31/18      $20,263.31         $20,263.31
[Docket No. 1600]
Eighth Monthly Fee    7/27/19      6/1/18 –     $545,785.50 /      $436,628.40 /
Statement [Docket                  6/30/18      $58,026.96         $58,026.96
No. 1726]
Ninth Monthly Fee     8/15/18      7/1/18 –     $1,148,245.75 /    $918,596.60 /
Statement [Docket                  7/31/18      $25,169.56         $25,169.56
No. 1762]
Third Interim Fee     9/14/18      5/1/18 –     $2,394,186.50 /    $1,915,349.20 /
Application [Docket                7/31/18      $103,459.83        $103,459.83
No. 1864]
Tenth Monthly Fee     9/14/18      8/1/18 –     $255,113.00 /      $180,090.40 /
Statement [Docket                  8/31/18      $36,114.55         $36,114.55
No. 1860]




                                                2
       ELEVENTH MONTHLY FEE STATEMENT OF MILBANK, TWEED, HADLEY & MCCLOY LLP
            AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                           OF M&G USA CORPORATION, ET AL.
                       (SEPTEMBER 1, 2018 – SEPTEMBER 30, 2018)2

                                                                                                       Total
       Name              Position; Experience                 Hourly Rate Total Hours               Compensation
Dennis Dunne        Financial Restructuring                         $1,465       2.90                   $4,248.50
                    Partner at Milbank for 20
                    years; admitted in 1991.
Abhilash Raval      Financial Restructuring                            $1,465            38.20            $55,963.00
                    Partner at Milbank for 11
                    years; admitted in 1998.
Lauren Doyle        Financial Restructuring                            $1,160            38.10            $44,196.00
                    Partner at Milbank for 2                            $580*             3.50             $2,030.00
                    years; admitted in 2006.
Brian Kinney        Financial Restructuring                           $1,065             67.60            $71,994.00
                    Special Counsel at Milbank                       $532.5*              2.90             $1,544.25
                    for 4 years; admitted in 2004.
Alexander Lees      Litigation Special Counsel at                     $1,065             16.50            $17,572.50
                    Milbank for 2 years; admitted                    $532.5*              4.40             $2,343.00
                    in 2007.
Lena Mandel         Financial Restructuring                            $1,030              5.10             $5,253.00
                    Senior Attorney at Milbank
                    for 16 years; admitted in
                    1991.
Michael Price       Financial Restructuring                              $970            21.00            $20,370.00
                    Associate at Milbank for 7
                    years; admitted in 2011.
Paul Springer       Financial Restructuring                              $700            55.10            $38,570.00
                    Associate at Milbank for 2
                    years; admitted in 2016.
Stephen Marsters    Litigation Associate at                              $565              5.70             $3,220.50
                    Milbank for 1 year; admitted
                    in 2018.
Alexander Miller    Financial Restructuring                              $565            23.40            $13,221.00
                    Associate at Milbank for 1
                    year; admitted in 2018.
Charmaine Thomas Legal Assistant                                       $280               5.20              $1,456.00
Jacqueline Brewster Legal Assistant                                    $265               5.90              $1,563.50
Total                                                                $959.54             295.50
                                                                                                         $283,545.25
                                                              (blended rate)3            Hours



   2
          All non-working travel time is billed at 50% of regular hourly rates pursuant to Local Rule 2016-2(d)(ix)
          and is indicated by an asterisk (*).
   3
          The blended rate excluding paraprofessionals is $986.38 per hour.
                                                          3
                             SUMMARY OF SERVICES RENDERED DURING
                            MILBANK, TWEED, HADLEY & MCCLOY LLP’S
                           ELEVENTH MONTHLY PERIOD AS COUNSEL TO
                        THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                                OF M&G USA CORPORATION, ET AL.
                             (SEPTEMBER 1, 2018 – SEPTEMBER 30, 2018)

PROJECT CATEGORY                                   SEPTEMBER HOURS      SEPTEMBER FEES

Cash Collateral / Adequate Protection                            .50           $580.00

Claims Analysis / Estimation / Objections /                     5.90          $4,511.00
Reconciliations
Communications with Committee Members                          15.00         $13,074.00

Communications with Creditors                                    .20           $140.00

Communications with Debtors                                      .90          $1,006.00

Court Hearings / Communications                                29.20         $28,694.00

DIP Financing                                                  77.60         $88,003.50

Disclosure Statement / Solicitation / Voting                    3.90          $3,971.00

Fee Statements / Applications – Milbank                        22.80         $17,582.00

Fee Statements / Applications – Other                           8.70          $5,838.00

File / Docket / Calendar Maintenance                            6.70          $1,787.50

General Case Administration                                    14.90         $11,340.00

General Case Strategy                                          11.00         $14,242.50

International Issues                                           52.70         $49,719.50

Litigation & Rule 2004 Examinations                              .70           $745.50

Non-Working Travel Time                                        10.80          $5,917.25

Plan-Related Issues                                            31.60         $34,713.50

Retention of Professionals – Committee                          2.40          $1,680.00

Total                                                         295.50        $283,545.25




                                               4
             SUMMARY OF EXPENSES INCURRED DURING
            MILBANK, TWEED, HADLEY & MCCLOY LLP’S
           ELEVENTH MONTHLY PERIOD AS COUNSEL TO
        THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                OF M&G USA CORPORATION, ET AL.
             (SEPTEMBER 1, 2018 – SEPTEMBER 30, 2018)

DISBURSEMENTS                                     AMOUNT
Binding                                             $7.50
Cab Fares / Local Transportation                   $171.78
Computerized Database Research                    $1,727.00
Meals                                               $102.43
Photocopies / Printing                             $430.85
Rail                                               $599.00
Telephone                                           $99.88


TOTAL DISBURSEMENTS                               $3,138.44




                                   5
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             :
In re:                                                       :       Chapter 11
                                                             :
M & G USA CORPORATION , et al.,                              :       Case No. 17-12307 (BLS)
                                                             :
                                    Debtors.1                :       Jointly Administered
                                                             :
------------------------------------------------------------ x      Objection Deadline: Nov. 2, 2018 at 4:00 PM
                                                                    (EST)
                                                                    Hearing Date: Scheduled only if necessary

                 ELEVENTH MONTHLY FEE STATEMENT OF
                 MILBANK, TWEED, HADLEY & McCLOY LLP
               FOR INTERIM APPROVAL AND ALLOWANCE OF
            COMPENSATION FOR SERVICES RENDERED AND FOR
           REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL
         TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
    FROM SEPTMEBER 1, 2018 THROUGH AND INCLUDING SEPTEMBER 31, 2018

                 Milbank, Tweed, Hadley & McCloy LLP (“Milbank”), attorneys to the Official

Committee of Unsecured Creditors (the “Committee”) in the above-captioned chapter 11 cases

(the “Chapter 11 Cases”), hereby submits this eleventh monthly fee statement (the “Fee

Statement”), pursuant to sections 105(a), 330, and 331 of title 11 of the United States Code, 11

U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), rule 2016 of the Federal Rules of

Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), rule 2016-2 of the Local Rules of

Bankruptcy Practice and Procedure for the United States Bankruptcy Court for the District of

Delaware (as amended, the “Local Rules”), and this Court’s Order Authorizing Procedures for

Interim Compensation and Reimbursement of Expenses of Professionals [Docket No. 308]


1
        The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
        numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
        Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
        & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
        USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
        American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears
        Road, Suite 240, Houston, Texas 77067.
entered in these Chapter 11 Cases on November 30, 2017 (the “Interim Compensation Order”),

for allowance of compensation and reimbursement of expenses for the period of September 1,

2018 through and including September 30, 2018 (the “Eleventh Monthly Period”). By this Fee

Statement, Milbank seeks (i) interim allowance with respect to the sum of $283,545.25,

representing one hundred percent (100%) compensation for actual, reasonable, and necessary

professional services rendered during the Eleventh Monthly Period, and the sum of $3,138.44

representing one hundred percent (100%) reimbursement of its actual, reasonable, and necessary

expenses incurred during the Eleventh Monthly Period, and (ii) payment of such fees and

expenses in accordance with the procedures set forth in the Interim Compensation Order (i.e.,

authorization of current payment of eighty percent (80%) of its requested fees in the amount of

$226,836.20 and reimbursement of one hundred percent (100%) of its expenses incurred in the

amount of $3,138.44, for a total payment of $229,974.64). In support of this Fee Statement,

Milbank respectfully represents as follows:

                                           Jurisdiction

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                                           Background

       2.      On October 24, 2017, Debtor M&G Polymers USA, LLC (“M&G Polymers”)

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code and, thereafter, on

October 30, 2017 (the “Petition Date”), each of the other Debtors filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code.

       3.      The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee

or examiner has been appointed in these Chapter 11 Cases.


                                                 2
        4.     The Debtors’ chapter 11 cases have been consolidated for procedural purposes

only and are being jointly administered pursuant to Bankruptcy Rule 1015(b) and Local Rule

1015-1.

        5.     On November 13, 2017, the United States Trustee for the District of Delaware

(the “U.S. Trustee”) appointed the Committee, pursuant to section 1102(a)(1) of the Bankruptcy

Code.

        6.     On December 28, 2017, this Court entered the Order Under 11 U.S.C. §§ 328 and

1103, Fed. R. Bankr. P. 2014 and 5002, and Local Bankruptcy Rule 2014-1 Authorizing

Retention and Employment of Milbank, Tweed, Hadley & McCloy LLP, as Counsel to Official

Committee of Unsecured Creditors of M&G USA Corporation, et al., Effective as of November

13, 2017 [Docket No. 554], approving the Committee’s retention of Milbank as their counsel in

these Chapter 11 Cases.

        7.     On November 30, 2017, the Court entered the Interim Compensation Order,

authorizing certain professionals (each a “Professional”) to submit monthly fee statements for

interim compensation of fees and reimbursement of expenses in accordance with the procedures

set forth therein. The Interim Compensation Order provides that a Professional may file with the

Court and serve on certain parties monthly fee statements for interim approval and allowance of

compensation for services rendered and reimbursement of expenses incurred during any

preceding month(s). Parties in interest have 21 days after the filing and service of a monthly fee

statement to object to such application (the “Fee Objection Deadline”). Upon the expiration of

the Fee Objection Deadline, the Professional may file a certificate of no objection or certification

of counsel with the Court and, thereafter, the Debtors are authorized to pay the Professional an

amount equal to the lesser of (i) 80% of the requested fees and 100% of the requested expenses

in the applicable monthly fee statement, and (ii) the aggregate amount of fees and expenses not

                                                 3
subject to an objection.

                                         Billing History

       8.      This Fee Statement is Milbank’s eleventh monthly fee statement requesting

approval and allowance of compensation and reimbursement of expenses. No prior fee statement

has been made to this or any other court seeking the relief requested herein, nor has payment

been received by Milbank for legal services provided to and on behalf of the Committee, or for

out-of-pocket expenses incurred in connection therewith, in respect of the Eleventh Monthly

Period. Milbank has not entered into any agreement, express or implied, with any other party for

the purpose of fixing or sharing fees or other compensation to be paid for professional services

rendered in these Chapter 11 Cases. No promises have been received by Milbank or any

member thereof as to compensation in connection with these Chapter 11 Cases. All services for

which compensation is sought herein were rendered by Milbank to the Committee solely in

connection with these Chapter 11 Cases and not on behalf of any other persons.

                                         Fee Statement

       9.      By this Fee Statement, Milbank seeks (i) interim allowance with respect to the

sum of $283,545.25, representing one hundred percent (100%) compensation for actual,

reasonable, and necessary professional services rendered on behalf of the Committee during the

Eleventh Monthly Period, and the sum of $3,138.44, representing one hundred percent (100%)

reimbursement of its actual, reasonable, and necessary expenses incurred during the Eleventh

Monthly Period in connection with rendering such services, and (ii) payment of such fees and

expenses in accordance with the procedures set forth in the Interim Compensation Order (i.e.,

authorization of payment of eighty percent (80%) of its requested fees in the amount of

$226,836.20 and reimbursement of one hundred percent (100%) of its expenses incurred in the

amount of $3,138.44, for a total payment of $229,974.64). The fees sought in this Fee Statement

                                                4
reflect an aggregate of 295.50 hours of attorney and paraprofessional time spent and recorded in

performing services for the Committee during the Eleventh Monthly Period. The blended

average hourly rate for both attorneys and paraprofessionals is $959.54. The blended hourly rate

for attorneys only is $986.38.

       10.     Milbank maintains, in the ordinary course of its practice, written records of the

time expended in connection with its rendering of the professional services required by the

Committee.

       11.     For the convenience of the Court and parties in interest, attached hereto as part of

the cover sheet is a billing summary for the Eleventh Monthly Period, setting forth the name of

each attorney and paraprofessional for whose work on these cases compensation is sought, each

attorney’s year of bar admission, the aggregate time expended by each such attorney or

paraprofessional, the hourly billing rate for each such attorney or paraprofessional at Milbank’s

current billing rates, and an indication of the individual amounts requested as part of the total

amount of compensation requested. Additionally, set forth in the billing summary is further

information indicating whether each attorney is a partner, counsel, or associate, how many years

each attorney has held such position, and each attorney’s primary area of concentration. The

compensation requested by Milbank is based on the customary compensation charged by

comparably skilled practitioners in cases other than cases under the Bankruptcy Code.

       12.     Set forth in Exhibit A are time entries recorded in tenths of an hour and by project

category with a detailed description of services performed by each attorney and paraprofessional

on behalf of the Committee.

       13.     Milbank also maintains contemporaneous records of all actual and necessary

expenses incurred in connection with performing professional services. A summary of the

expenses incurred during the Eleventh Monthly Period is set forth on the cover sheet. The

                                                  5
summary lists the amounts and categories of expenses for which reimbursement is sought. Set

forth in Exhibit B hereto is a further breakdown of expenses, including the date the expense was

incurred, the charge, and the person incurring the expense. Milbank has incurred actual,

reasonable, and necessary out-of-pocket expenses during the Eleventh Monthly Period in the

amount of $3,138.44.

                                   Actual and Necessary Expenses

       14.     In connection with the reimbursement of expenses, Milbank’s policy is to charge

its clients in all areas of practice for expenses, other than fixed and routine overhead expenses,

incurred in connection with representing its clients. The expenses charged to Milbank’s clients

include, among other things, telephone toll and other charges, regular mail and express mail

charges, special or hand delivery charges, photocopying and printing charges, out-of-town travel

expenses, local transportation expenses, expenses for working meals, computerized research

charges, and transcription costs.

       15.     With respect to its representation of the Committee, Milbank charges for these

expenses at rates consistent with those charged to Milbank’s other bankruptcy clients, which

rates are equal to or less than the rates charged by Milbank to its non-bankruptcy clients.

Milbank seeks reimbursement at the following rates for the following expenses: (i) ten cents

($0.10) per page for photocopying; (ii) ten cents ($0.10) per page for black and white printing;

and (iii) ten cents ($0.10) per page for color printing.2

       16.     In accordance with section 330 of the Bankruptcy Code, Milbank seeks

reimbursement only for the actual cost of such expenses to Milbank.3




2
       Milbank is seeking reimbursement for all Amtrak rail tickets at 50% of the actual cost incurred.
3
       The cost of expenses Milbank is seeking reflects any discounted rates based on volume or other discounts
       which Milbank anticipates receiving from certain outside vendors; however, Milbank does not perform a

                                                      6
       17.      In providing or obtaining from third parties services that are reimbursable by

clients, Milbank does not include in such reimbursable amount any costs of investment,

equipment, or capital outlay.

       18.      Milbank regularly charges its non-bankruptcy clients for ordinary business hourly

fees and expenses for secretarial, library, word processing, and other staff services because such

items are not included in the firm’s overhead for the purpose of setting billing rates. Milbank is

not, however, seeking reimbursement of hourly fees of its secretarial services in this Fee

Statement.

                                    Summary of Services Rendered

       19.      To provide an orderly and meaningful summary of the services rendered by

Milbank on behalf of the Committee, Milbank established separate project billing categories for

these cases. Milbank’s professionals billed time to the following categories during the Eleventh

Monthly Period:

                            Cash Collateral / Adequate Protection
                            Claims Analysis / Estimation / Objections / Reconciliations
                            Communications with Committee Members
                            Communications with Creditors
                            Communications with Debtors
                            Court Hearings / Communications
                            DIP Financing
                            Disclosure Statement / Solicitation / Voting
                            Fee Statements / Applications – Milbank
                            Fee Statements / Applications – Other
                            File / Docket / Calendar Maintenance
                            General Case Administration
                            General Case Strategy
                            International Issues
                            Litigation & Rule 2004 Examinations
                            Non-Working Travel Time
                            Plan-Related Issues

       retrospective reconciliation of any “year-end” adjustments (positive or negative) to the actual discounted
       cost of such expenses.


                                                        7
                          Retention of Professionals – Committee

       20.     The following summary of services rendered is intended only to highlight matters

in certain of the above-listed categories where Milbank has expended a considerable number of

hours on behalf of the Committee during the Eleventh Monthly Period, and it is not meant to be a

detailed description of all of the work performed. Indeed, this Fee Statement does not detail each

and every correspondence, meeting, discussion, court appearance, or work stream, or all research

conducted by Milbank during the Eleventh Monthly Period.

       21.     General Overview of Services Rendered. During the Eleventh Monthly Period,

Milbank rendered a variety of services to the Committee (which services are described in detail

in Exhibit A attached hereto), including, among other things, tasks related to the administration

of the Committee, research and analysis of matters arising during such period, preparation of

pleadings and other documents, negotiations, and other legal services as were required by and

deemed to be in the best interests of the Committee. In connection therewith, Milbank

conducted numerous telephone conferences with the Committee, the Committee’s other advisors,

the Debtors, and other parties in interest, and at all times kept the Committee apprised of events

in these Chapter 11 Cases.

       22.     International Issues. During the Eleventh Monthly Period, Milbank attorneys

prepared and filed a response to certain objections and responses raised in connection with the

Debtors’ and Committee’s motion to approve a stipulation regarding the settlement and

agreement they had reached with respect to the motion to dismiss the Luxembourg Debtors’

cases and the motion to pay certain prepetition Luxembourg creditors. Milbank, together with

the Committee’s other advisors and the advisors to the Debtors, coordinated efforts to support

the settlement and respond to the objections that were raised. Milbank participated in the

September 13, 2018 hearing where the Court overruled the objections and granted the

                                                 8
Committee’s requested relief.

       23.     Disclosure Statement/Solicitation/Voting/Plan-Related Issues. During the

Eleventh Monthly Period, Milbank continued to review and comment on the Debtors’ drafts of a

Plan of Liquidation (the “Plan”), Disclosure Statement, motion to approve the Disclosure

Statement, and proposed order and solicitation procedures associated therewith. As part of the

review process for the Plan and Disclosure Statement, Milbank attorneys continued to conduct

research regarding various legal issues presented by the proposed Plan and prepared analyses of

the proposed Plan and potential alternatives for the Committee’s consideration.

       24.     DIP Financing. During the Eleventh Monthly Period, Milbank attorneys, along

with the Committee’s other advisors, reviewed and analyzed certain proposals for an extension

of DIP financing (as communicated by the Debtors advisors) and negotiated the parameters of an

acceptable DIP budget. In connection with the foregoing, Milbank attorneys provided various

updates to the Committee to ensure its members were aware of the various potential outcomes

resulting from the proposed forms of funding.

       25.     General Case Administration. During the Eleventh Monthly Period, Milbank

continued to employ procedures to manage the large number of tasks relevant to its

representation of the Committee in these Chapter 11 Cases. Such procedures were tailored to

ensure that the Committee is kept consistently aware and apprised of the various aspects of these

Chapter 11 Cases, and to minimize unnecessary duplication of effort. Milbank attorneys also

coordinated internally and with the Committee’s other advisors to manage work streams

efficiently and to promptly respond to inquiries, requests, and filings from the Committee’s

members, the Debtors, and other parties in interest.

                                      Valuation of Services

       26.     Attorneys and paraprofessionals of Milbank have expended a total of 295.50

                                                9
hours in connection with this matter during the Eleventh Monthly Period.

       27.    The nature of the work performed by these persons is fully set forth in Exhibit A

attached hereto. These are Milbank’s normal hourly rates for work of this character. The

reasonable value of services rendered by Milbank to the Committee during the Eleventh Monthly

Period is $283,545.25, which reflect voluntary reductions of $20,784.00.

       28.    Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code

to govern the Court’s award of such compensation. See 11 U.S.C. §§ 330 and 331. Section 330

of the Bankruptcy Code provides that a court may award a professional employed under section

327 of the Bankruptcy Code “reasonable compensation for actual, necessary services rendered

. . . and reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1). Section 330 of

the Bankruptcy Code also sets forth the criteria for the award of such compensation and

reimbursement:

              In determining the amount of reasonable compensation to be awarded…
              the court shall consider the nature, the extent, and the value of such
              services, taking into account all relevant factors, including –

              (A) the time spent on such services;

              (B) the rates charged for such services;

              (C) whether the services were necessary to the administration of,
                  or beneficial at the time which the service was rendered
                  toward the completion of, a case under this title;

              (D) whether the services were performed within a reasonable
                  amount of time commensurate with the complexity,
                  importance, and nature of the problem, issue, or task
                  addressed;

              (E) with respect to a professional person, whether the person is
                  board certified or otherwise has demonstrated skill and
                  expertise in the bankruptcy field; and



                                               10
               (F)   whether the compensation is reasonable based on the
                     customary compensation charged by comparably skilled
                     practitioners in cases other than cases under this title.

11 U.S.C. § 330(a)(3).

       29.     The professional services performed by Milbank were necessary and appropriate

to the administration of these Chapter 11 Cases. The professional services rendered by Milbank

during the Eleventh Monthly Period were in the best interests of the unsecured creditors and

required a high degree of professional competence and expertise so that the numerous issues

requiring the Committee’s evaluation and action could be addressed with skill and dispatch.

Milbank respectfully submits that it has rendered these services to the Committee efficiently,

effectively, economically, and without duplication of services performed by any other

Professional in these Chapter 11 Cases. In addition, the work involved, and thus the time

expended, was carefully assigned in light of the experience and expertise required for a particular

task. Milbank further submits that the requested compensation is reasonable in light of the

nature, extent, and value of such services to the Committee and all other parties in interest.

       30.     To the best of Milbank’s knowledge, this Fee Statement complies with applicable

provisions of the Bankruptcy Code, the Bankruptcy Rules, any guidelines promulgated by the

U.S. Trustee, the Local Rules, and the orders of this Court.

                                      Reservation Of Rights

       31.     Milbank reserves the right to request compensation for services and

reimbursement of expenses in a future application to the extent that time charges for services

rendered or disbursements incurred relating to the Eleventh Monthly Period were not processed

prior to the preparation of this Fee Statement, or Milbank has for any other reason not sought

herein compensation for services rendered or reimbursement of expenses incurred during the

Eleventh Monthly Period.


                                                 11
                                          Certification

         32.   In accordance with Local Rule 2016-2(f), the undersigned has reviewed the

requirements of Local Rule 2016-2 and certifies to the best of his information, knowledge, and

belief that this Fee Statement complies with Local Rule 2016-2.

                                       No Prior Request

         33.   No previous request for the relief sought herein has been made to this or any other

court.

                                             Notice

         34.   A copy of this Fee Statement will be served in accordance with the Interim

Compensation Order. Milbank submits that, in light of the relief requested, no other or further

notice need be provided.



                           [Remainder of Page Left Intentionally Blank]




                                               12
       WHEREFORE, Milbank respectfully requests (i) interim allowance with respect to the

sum of $283,545.25 representing one hundred percent (100%) compensation for professional

services rendered during the Eleventh Monthly Period, and the sum of $3,138.44, representing

one hundred percent (100%) reimbursement of its actual, reasonable, and necessary expenses

incurred during the Eleventh Monthly Period, and (ii) authorization of payment according to the

procedures set forth in the Interim Compensation Order (i.e., authorization of payment of eighty

percent (80%) of its requested fees in the amount of $226,836.20 and reimbursement of one

hundred percent (100%) of its expenses incurred in the amount of $3,138.44, for a total payment

of $229,974.64).




                          [Remainder of Page Left Intentionally Blank]




                                               13
Dated: October 12, 2018
New York, New York

                          Respectfully submitted,

                          /s/ Abhilash M. Raval
                          Dennis F. Dunne (admitted pro hac vice)
                          Abhilash M. Raval (admitted pro hac vice)
                          Lauren C. Doyle (admitted pro hac vice)
                          MILBANK, TWEED, HADLEY & McCLOY LLP
                          28 Liberty St.
                          New York, NY 10005
                          Telephone: (212) 530-5000
                          Facsimile: (212) 822-5846
                          Email: ddunne@milbank.com
                                  araval@milbank.com
                                  ldoyle@milbank.com

                          Counsel for the Official Committee of Unsecured
                          Creditors




                            14
                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             :
In re:                                                       : Chapter 11
                                                             :
M & G USA CORPORATION, et al.,                               : Case No. 17-12307 (BLS)
                                                             :
                                    Debtors.1                : Jointly Administered
                                                             :
------------------------------------------------------------ x

                                              VERIFICATION

       1.       I am a partner in the Financial Restructuring Group of the firm Milbank, Tweed,

Hadley & McCloy LLP (“Milbank”), counsel to the Official Committee of Unsecured Creditors

(the “Committee”) in these chapter 11 cases (the “Chapter 11 Cases”). I am admitted to the bar

in the State of New York, and pro hac vice in this Court for these Chapter 11 Cases.

       2.       I am familiar with the work performed on behalf of the Committee by Milbank.

       3.       I have reviewed the foregoing Eleventh Monthly Fee Statement of Milbank,

Tweed, Hadley & McCloy LLP for Interim Approval and Allowance of Compensation for

Services Rendered and for Reimbursement of Expenses Incurred as Counsel to the Official

Committee of Unsecured Creditors from September 1, 2018 Through and Including September

30, 2018 (the “Fee Statement”), and submit that the facts set forth therein are true and correct to

the best of my knowledge, information, and belief. Moreover, I have reviewed rule 2016-2 of

the Local Rules of Bankruptcy Practice and Procedure for the United States Bankruptcy Court



1
       The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
       numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
       Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
       & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
       USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
       American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears
       Road, Suite 240, Houston, Texas 77067.
for the District of Delaware and submit that, to the best of my knowledge, information, and

belief, the Fee Statement complies with such rule.



Dated: October 12, 2018
New York, New York


                                         Respectfully submitted,

                                         /s/ Abhilash M. Raval
                                         Name: Abhilash M. Raval
                                         Title: Partner, Milbank, Tweed, Hadley & McCloy LLP




                                            1
                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             :
In re:                                                       : Chapter 11
                                                             :
M & G USA CORPORATION, et al.,                               : Case No. 17-12307 (BLS)
                                                             :
                                    Debtors.1                : Jointly Administered
                                                             :
------------------------------------------------------------ x

                           NOTICE OF FILING OF FEE STATEMENT

       PLEASE TAKE NOTICE that Milbank, Tweed, Hadley & McCloy LLP ( “Milbank”),

Counsel to the Official Committee of Unsecured Creditors (the “Committee”) in the above

captioned chapter 11 cases has today filed the attached Eleventh Monthly Fee Statement of

Milbank, Tweed, Hadley & McCloy LLP for Interim Approval and Allowance of Compensation

for Services Rendered and for Reimbursement of Expenses Incurred as Counsel to Official

Committee of Unsecured Creditors During Period From September 1, 2018 Through and

Including September 30, 2018 (the “Fee Statement”).

       PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the Fee

Statement must be made in accordance with the Order Authorizing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals, dated November 30, 2017

[Docket No. 308] (the “Interim Compensation Order”), and must be filed with the Clerk of the

United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), 824



1
       The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
       numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
       Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
       & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
       USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
       American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears
       Road, Suite 240, Houston, Texas 77067.
North Market Street, Wilmington, Delaware 19801, and served upon and received by the

following parties: (i) the Debtors, c/o M & G USA Corporation, 450 Gears Road, Suite 240,

Houston, Texas 77067 (Attn: Dennis Stogsdill); (ii) Debtors’ Counsel, (A) Jones Day, 250 Vesey

Street, New York, New York 10281 (Attn: Scott J. Greenberg, Esq. and Stacey L. Corr-Irvine,

Esq.), and (B) Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor,

Wilmington, Delaware 19899 (Attn: Laura Davis Jones, Esq., James E. O’Neill, Esq. and Joseph

M. Mulvihill, Esq.); (iii) the Office of the United States Trustee, 844 King Street, Suite 2207,

Wilmington, Delaware 19801 (Attn: Hannah McCollum, Esq.); (iv) Counsel to Banco Inbursa

S.A., Institucion De Banca Multiple, Grupo Financiero Inbursa, Cleary Gottlieb Steen &

Hamilton LLP, 450 Park Ave., Fl. 28, New York, New York 10022 (Attn: Lisa M. Schweitzer,

Esq., Kara A. Hailey, Esq., Philip A. Cantwell, Esq. and Chelsey Rosenbloom, Esq.); and (v)

Counsel to the Official Committee of Unsecured Creditors, (A) Milbank, Tweed, Hadley &

McCloy, LLP, 28 Liberty Street, New York, New York 10005-1413 (Attn: Dennis F. Dunne,

Esq.), and (B) Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, Delaware

19801 (Attn: J. Kate Stickles, Esq.) by no later than 4:00 p.m. (prevailing Eastern Time) on

November 2, 2018 (the “Fee Objection Deadline”).

       PLEASE TAKE FURTHER NOTICE that if any responses or objections to the Fee

Statement are timely filed, served, and received in accordance with this notice and the Interim

Compensation Order, a hearing on the Fee Statement will be held at the convenience of the Court.

Only those objections made in writing and timely filed and received in accordance with the Interim

Compensation Order and the procedures described herein will be considered by the Court at such

hearing.
       PLEASE TAKE FURTHER NOTICE that, pursuant to the Interim Compensation Order,

if no objection to the Fee Statement is timely filed, served, and received by the Fee Objection

Deadline, Milbank may file a certification of no objection with the Court, after which the Debtors

shall be authorized by the Interim Compensation Order to pay Milbank an amount equal to 80%

of the fees and 100% of the expenses requested in its Fee Statement without the need for further

order of the Court.




                             [Remainder of Page Left Intentionally Blank]
Dated: October 12, 2018
Wilmington, Delaware

                          Respectfully submitted,


                          /s/ J. Kate Stickles
                          J. Kate Stickles (No. 2917)
                          David R. Hurst (No. 3743)
                          COLE SCHOTZ P.C.
                          500 Delaware Avenue, Suite 1410
                          Wilmington, Delaware 19801
                          Telephone: (302) 652-3131
                          Facsimile: (302) 652-3117
                          Email: kstickles@coleschotz.com
                                  dhurst@coleschotz.com

                          -and-

                          Dennis F. Dunne (admitted pro hac vice)
                          Abhilash M. Raval (admitted pro hac vice)
                          Lauren C. Doyle (admitted pro hac vice)
                          MILBANK, TWEED, HADLEY & McCLOY LLP
                          28 Liberty St.
                          New York, NY 10005
                          Telephone: (212) 530-5000
                          Facsimile: (212) 822-5846
                          Email: ddunne@milbank.com
                                 araval@milbank.com
                                 ldoyle@milbank.com



                          Counsel for the Official Committee of Unsecured
                          Creditors
Exhibit A
                             MILBANK, TWEED, HADLEY & McCLOY LLP
                                              Description of Legal Services
                                                Ending September 30, 2018
                     43466.00600 M&G Creditors Committee -Cash Collateral/Adequate Protection
          Date       Description                                              Hours Name


22547059 9/17/2018   Internal discussion re cash collateral account            0.50   Doyle, Lauren C.
                     issues (.2); review language in BSTS re: same
                     (.3).




                                                            1
                                MILBANK, TWEED, HADLEY & McCLOY LLP
                                                 Description of Legal Services
                                                   Ending September 30, 2018
                 43466.00800 M&G Creditors Comm. - Claims Analysis/Estimation/Objections/ Reconciliations
          Date         Description                                               Hours Name


22490216 9/4/2018      Calls w/ R. Wright (BRG) re: claims analysis                0.80   Price, Michael
                       (.5); emails w/ internal team re same (.3).


22476178 9/7/2018      Review Debtors' proposed claims objection (.5);             0.70   Springer, Paul J.
                       correspondence w/ M. Price re same (.2).


22530918 9/20/2018     Finalize objection to substantial contribution              0.50   Mandel, Lena
                       motion by lien holders' group.


22535102 9/20/2018     Research re status of admin claim.                          1.20   Springer, Paul J.


22535084 9/21/2018     Correspondence w/ P. Saba (Jones Day) re:                   0.20   Springer, Paul J.
                       claims objections.


22560858 9/24/2018     Review responses to Debtors' first and second               2.00   Springer, Paul J.
                       claims objections (.5); prepare summaries of
                       same (.8); call w/ R. Wright (BRG) re recovery
                       analysis deck (.3); review same (.4).


22561210 9/26/2018     Correspondence w/ R. Wright (BRG) re resolution             0.30   Springer, Paul J.
                       of claim objection.


22561216 9/28/2018     Correspondence w/ S. Corr-Irvine (Jones Day)                0.20   Springer, Paul J.
                       and R. Wright (BRG) re resolution of claims
                       objection.




                                                                2
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                              Description of Legal Services
                                                Ending September 30, 2018
                     43466.01000 M&G Creditors Comm.- Communications with Committee Members
          Date       Description                                              Hours Name


22490220 9/4/2018    Revise draft email update for UCC (.3); attend            0.50   Price, Michael
                     call w/ Committee member (partial) (.2).


22472939 9/4/2018    Prepare update email for committee (.7);                  0.90   Springer, Paul J.
                     correspondence w/ M. Price and B. Kinney re
                     same (.2).


22488996 9/5/2018    Call with Committee member re case status.                0.50   Doyle, Lauren C.


22476183 9/5/2018    Prepare Committee update email (.4);                      0.80   Springer, Paul J.
                     correspondence w/ B. Kinney and L. Doyle re
                     same (.2); revise same (.2).


22515774 9/12/2018   Internal correspondence regarding call with               0.30   Doyle, Lauren C.
                     Committee co-chair.


22496735 9/12/2018   Correspondence w/ counsel to Committee member             0.40   Springer, Paul J.
                     re inquiry on waterfall analysis (.2);
                     correspondence w/ L. Doyle and R. Wright (BRG)
                     re same (.2).


22515837 9/13/2018   Internal correspondence re call with Committee            0.70   Doyle, Lauren C.
                     member (.4); review update email to UCC (.3).


22519398 9/13/2018   Review (.1) and revise (.2) update email to               0.30   Kinney, Brian
                     Committee.


22506745 9/13/2018   Prepare draft committee update email (1.1);               2.00   Springer, Paul J.
                     correspondence w/ L. Doyle, M. Price, and B.
                     Kinney re revisions to same (.4); revise same
                     (.5).


22516438 9/14/2018   Call with Committee member re case status.                0.30   Doyle, Lauren C.


22519555 9/14/2018   Update call with Committee member.                        0.30   Kinney, Brian


22534941 9/20/2018   Correspondence w/ counsel to Committee re case            1.30   Springer, Paul J.
                     analysis (.2); confer w/ R. Wright (BRG) re
                     same (.5); prepare update email to Committee
                     (.4); correspondence w/ M. Price re same (.2).



                                                             3
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                 Ending September 30, 2018
                     43466.01000 M&G Creditors Comm.- Communications with Committee Members
          Date       Description                                               Hours Name


22547979 9/21/2018   Participate in weekly update call with                     0.40   Doyle, Lauren C.
                     Committee Co-Chair.


22546271 9/21/2018   Call w/ Committee Co-Chair re status of cases              1.10   Price, Michael
                     (.4); corr. w/ L. Doyle re same (.7).


22535080 9/21/2018   Correspondence w/ M. Price re Committee update             0.20   Springer, Paul J.
                     email.


22577924 9/24/2018   Review (.2) and comment on (.3) proposed email             0.50   Kinney, Brian
                     update to Committee.


22560859 9/24/2018   Prepare Committee update email (1.3);                      1.70   Springer, Paul J.
                     correspondence w/ counsel to Committee member
                     re case status (.3); correspondence w/
                     Committee member re case update (.1).


22567300 9/26/2018   Call with M. Strollo (PBGC) re case status.                0.30   Doyle, Lauren C.


22588473 9/28/2018   Draft email to Committee re: case update (.8);             1.10   Kinney, Brian
                     revise same (.3).


22565520 9/28/2018   Revise UCC update email (.4); corr. w/ B.                  0.70   Price, Michael
                     Kinney and P. Springer re same (.3).


22561224 9/28/2018   Revise Committee update email (.4); corr. with             0.70   Springer, Paul J.
                     B. Kinney and M. Price re same (.3).




                                                              4
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                  Ending September 30, 2018
                          43466.01002 M&G Creditors Comm.- Communications with Creditors
          Date       Description                                               Hours Name


22561342 9/25/2018   Call with creditor re case status.                         0.20   Springer, Paul J.




                                                            5
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                              Description of Legal Services
                                                Ending September 30, 2018
                           43466.01100 M&G Creditors Comm.- Communications with Debtors
          Date       Description                                              Hours Name


22547065 9/17/2018   Call with C. Black (Jones Day) re open issues.            0.50   Doyle, Lauren C.



22544583 9/17/2018   Call with C. Black (Jones Day), L. Doyle re:              0.40   Kinney, Brian
                     case status and next steps (partial).




                                                             6
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                  Ending September 30, 2018
                       43466.01500 M&G Creditors Committee - Court Hearings/Communications
          Date       Description                                               Hours Name


22493268 9/11/2018   Prepare for omnibus hearing (1.7);                         1.80   Springer, Paul J.
                     correspondence w/ S. Schwartz (White & Case) re
                     same (.1).


22493211 9/11/2018   Prepare binder for 9-13-18 hearing (2.2); set              2.40   Thomas, Charmaine
                     up telephonic appearance for 9-13-18 hearing
                     (.2).


22515770 9/12/2018   Internal team discussion re hearing prep for               6.70   Doyle, Lauren C.
                     MTD settlement (1.0); draft hearing argument
                     (3.7); discuss same with team (.8); prepare for
                     hearing (1.2).


22519357 9/12/2018   Conf. w/ L. Doyle, A. Lees, and P. Springer re:            7.10   Kinney, Brian
                     Lux settlement reply and hearing (1.0); emails
                     w/ same re: same (1.7); review documents re:
                     same (2.1); begin drafting of outline for
                     hearing on Lux settlement (2.3).


22516464 9/12/2018   Meeting w/ FRG team to prepare for settlement              1.00   Lees, Alexander
                     motion hearing.


22520695 9/12/2018   Provide comments to hearing script.                        0.60   Price, Michael


22496734 9/12/2018   Meet w/ L. Doyle, B. Kinney, and A. Lees re                1.10   Springer, Paul J.
                     hearing preparation (partial) (.5); prepare for
                     hearing (.6).


22493253 9/12/2018   Finalize binder for 9-13-18 hearing (.1);                  0.30   Thomas, Charmaine
                     review amended hearing agenda (.2).


22515782 9/13/2018   Prepare for hearing on Lux settlement motion               3.20   Doyle, Lauren C.
                     (1.7); attend hearing (1.5).


22519390 9/13/2018   Prepare for (1.7) and attend (1.5) hearing on              3.20   Kinney, Brian
                     Lux settlement motion.


22516538 9/13/2018   Attend hearing on settlement motion.                       1.50   Lees, Alexander


22506292 9/13/2018   Draft internal update email re omnibus hearing.            0.30   Springer, Paul J.



                                                                 7
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                 Ending September 30, 2018
                                 43466.01700 M&G Creditors Committee - DIP Financing
          Date       Description                                               Hours Name


22488993 9/5/2018    Corr. with team re DIP issues.                             0.50   Doyle, Lauren C.


22547754 9/17/2018   Corresp with A. Raval re next steps re DIP                 0.80   Doyle, Lauren C.
                     financing (.4); discuss same with team (.4).


22531730 9/18/2018   Review DIP financing extension issues (1.1);               1.50   Raval, Abhilash M.
                     multiple internal emails re same (.4).


22548147 9/20/2018   Multiple emails with A. Raval re DIP financing             2.20   Doyle, Lauren C.
                     extension (.9); call with C. Black (Jones Day)
                     and D. Stogsdill (A&M) re same (.7); follow up
                     corr. with internal team re same (.6).


22540833 9/20/2018   Corr. w/ L. Doyle re DIP financing extension               2.10   Lees, Alexander
                     (.3); call with R. Marsters re same (.2); draft
                     potential objection to DIP financing extension
                     (1.6).


22535481 9/20/2018   Call with A. Lees re: objection to DIP budget              4.30   Marsters, Stephen Robert
                     (.2); internal correspondence re: same (.4);
                     draft limited objection to the debtors' motion
                     to extend DIP financing (3.7).


22531733 9/20/2018   Review proposal from Company re DIP financing              1.90   Raval, Abhilash M.
                     extension and possible counteroffers.


22534940 9/20/2018   Call w/ C. Black (Jones Day), D. Stogsdill                 1.00   Springer, Paul J.
                     (A&M) and L. Doyle re DIP budget (.7);
                     correspondence w/ M. Price re same (.3).


22548202 9/21/2018   Call w/ C. Black (Jones Day) re DIP financing              1.20   Doyle, Lauren C.
                     extension (.4); follow up w/ team re same (.8).


22540836 9/21/2018   Revise objection to DIP financing extension                1.50   Lees, Alexander
                     (1.3); emails w/ R. Marsters re same (.2).


22535568 9/21/2018   Draft limited objection to the debtors' motion             0.80   Marsters, Stephen Robert
                     to extend DIP financing (.4); internal
                     correspondence re same (.4).




                                                              8
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                  Ending September 30, 2018
                                  43466.01700 M&G Creditors Committee - DIP Financing
          Date       Description                                               Hours Name


22546286 9/21/2018   Call w/ C. Black (Jones Day) and L. Doyle re               1.10    Price, Michael
                     DIP financing extension (.4); follow up
                     discussion w/ team re same (.7).


22531735 9/21/2018   Review issues related to DIP financing                     2.10    Raval, Abhilash M.
                     extension (.8); review possible bases for
                     objection to proposed extension (1.3).


22563393 9/24/2018   Revise objection to motion to extend DIP                   1.60    Lees, Alexander
                     financing (1.3); emails w/ R. Marsters re
                     objection (.2); call with E. Glaser re motion
                     to extend (.1).


22562055 9/24/2018   Draft limited objection to debtors' motion to              0.60    Marsters, Stephen Robert
                     extend DIP financing (.1); Internal
                     correspondence re same (.5).


22588470 9/24/2018   Further review of issues related to extension              0.40    Raval, Abhilash M.
                     of DIP financing.


22550320 9/25/2018   Review status of DIP financing negotiations.               0.80    Raval, Abhilash M.


22567299 9/26/2018   Call with C. Black (Jones Day) and internal                1.90    Doyle, Lauren C.
                     team re DIP financing extension issues (.5);
                     multiple emails w/ Debtors re same (.7) follow
                     up corr. with team re same (.4); review
                     correspondence re same (.3)


22577945 9/26/2018   Call with C. Black (Jones Day) and internal                1.40    Kinney, Brian
                     team re: DIP financing maturity (.5); prepare
                     summary email of call for internal team re:
                     same (.1); internal emails re: same (.3);
                     review docs re: same (.3); corr. w/ A. Lees re:
                     same (.2).


22588471 9/26/2018   Review issues relating to DIP extension.                   2.20    Raval, Abhilash M.


22555725 9/27/2018   Review impact of delay in closing plant sale on            0.60    Dunne, Dennis F.
                     DIP financing (.4); corr. with A. Raval re same
                     (.2).




                                                               9
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                              Description of Legal Services
                                                Ending September 30, 2018
                                 43466.01700 M&G Creditors Committee - DIP Financing
          Date       Description                                              Hours Name


22577982 9/27/2018   Call with C. Black (Jones Day), D. Stogsdill              3.00    Kinney, Brian
                     (A&M) and A. Raval re: DIP financing maturity
                     (.8); conf. w/ A. Raval re same (.3); draft
                     email to internal team re: same (.2); draft
                     email to BRG re: same (.3); review APA re: same
                     (1.4).


22588472 9/27/2018   Consider issues and strategy re: DIP financing            5.00    Raval, Abhilash M.
                     extension and dispute between Inbursa/CCM
                     (3.1); prepare for meeting re: same (.8); call
                     with Debtors on DIP and APA issues (.8); t/c
                     with B. Kinney re same (.3).


22564511 9/28/2018   Conf. with committee member re DIP extension in           0.90    Dunne, Dennis F.
                     light of sale developments and options (.4);
                     review analyses and alternatives re same (.5).


22578013 9/28/2018   Confs. w/ A. Lees re: DIP financing maturity              8.10    Kinney, Brian
                     (.4); conf. w/ A. Raval re: same (.1); conf. w/
                     Committee Co-Chair re same (.5); confs. w/ F.
                     Schaeffer re: same (.5); multiple calls w/D.
                     Galfus (BRG) re: same (1.1); conf. w/ BRG team
                     re: same (.6); review documents re: same (3.2);
                     prepare asks re: same (1.7).


22563645 9/28/2018   Review APA re: DIP cross defaults (2.4); call             3.80    Lees, Alexander
                     with Jones Day re same (.4); calls with B.
                     Kinney re same (.4); emails re same (.6).


22565521 9/28/2018   Review open issues with DIP budget (.8); corr.            1.90    Price, Michael
                     w/ B. Kinney re same (.6); call w/ BRG re DIP
                     budget (.5).


22588488 9/28/2018   Call with Committee member on DIP financing/APA           3.00    Raval, Abhilash M.
                     issues (.5); call with B. Kinney re same (.1);
                     prep for call (.4); post-call follow up corr.
                     re open issues on DIP financing/APA (.5); and
                     related litigation matters (.7); further
                     consider open issues on DIP financing/APA (.8).




                                                            10
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                 Ending September 30, 2018
                                 43466.01700 M&G Creditors Committee - DIP Financing
          Date       Description                                               Hours Name


22561215 9/28/2018   Research for potential DIP financing objection             1.90   Springer, Paul J.
                     (1.8); correspondence w/ B. Kinney and A. Lees
                     re same (.1).


22567342 9/29/2018   Review correspondence re DIP financing                     1.80   Doyle, Lauren C.
                     extension (.3); call with BRG re same (.9);
                     follow up corr. with M. Price re same (.6)


22579327 9/29/2018   Update call with M. Price and A. Raval re: DIP             0.80   Kinney, Brian
                     maturity (.5); further corr. w/ M. Price re:
                     same (.1); review term sheet re: same (.2).


22563603 9/29/2018   Emails with FRG team re DIP financing                      0.10   Lees, Alexander
                     extension.


22565509 9/29/2018   Corresp w/ internal team re DIP financing                  1.20   Price, Michael
                     extension budget (.5); call w/ A. Raval and B.
                     Kinney re same (.5); prep for same (.2).


22556405 9/29/2018   Update call with M. Price and B. Kinney on DIP             1.50   Raval, Abhilash M.
                     financing/APA status (.5); review potential
                     pleadings to file (.6); internal correspondence
                     re same (.4).


22567349 9/30/2018   Call with C. Black (Jones Day) and FRG team re             2.00   Doyle, Lauren C.
                     DIP issues (.5); prepare for same (.5); follow
                     up call with team re same (.5); follow up email
                     to C. Black re same (.3); follow up email to
                     BRG re same (.2).


22564547 9/30/2018   Review revised settlement terms re consortium              0.70   Dunne, Dennis F.
                     and Inbursa DIPs.


22579331 9/30/2018   Conf. D. Galfus (BRG) and M. Price re: DIP                 3.80   Kinney, Brian
                     maturity (.9); conf. w/ A. Lees and M. Price
                     re: same (.3); conf. C. Black (Jones Day), M.
                     Price, and L. Doyle re: same (.5); follow up
                     conf. w/ FRG team re: same (.5); emails with
                     BRG re: same (.3); draft internal DIP status
                     update email (1.2).




                                                             11
                             MILBANK, TWEED, HADLEY & McCLOY LLP
                                              Description of Legal Services
                                                Ending September 30, 2018
                                 43466.01700 M&G Creditors Committee - DIP Financing
          Date       Description                                              Hours Name


22563604 9/30/2018   Calls with FRG team re DIP financing (.3); call           1.80    Lees, Alexander
                     with Jones Day re financing (.5); review
                     documents re DIP (.8); emails with Cole Schotz
                     re DIP (.3).


22565611 9/30/2018   Call w/ A. Lees and B. Kinney re DIP financing            3.80    Price, Michael
                     extension (.3); call w/ C. Black (Jones Day)
                     and internal team re same (.5); call w/ L.
                     Schweizer (Cleary) re same (.5); call w/ BRG
                     and B. Kinney re next steps (.9); draft
                     internal email summary/analysis re status and
                     next steps (1.6).


22557159 9/30/2018   Review strategy and next steps re open issues             2.00    Raval, Abhilash M.
                     on DIP financing/APA (1.6); multiple
                     correspondence w/ internal team re: same (.4).




                                                           12
                            MILBANK, TWEED, HADLEY & McCLOY LLP
                                             Description of Legal Services
                                               Ending September 30, 2018
                     43466.01800 M&G Creditors Comm.-Disclosure Statement/Solicitation/Voting
          Date      Description                                              Hours Name


22472941 9/4/2018   Review comments to solicitation motion (.3);               0.50   Springer, Paul J.
                    call w/ S. Corr-Irvine (Jones Day) re same
                    (.2).


22488895 9/5/2018   Review DS comments (2.8); conf. w/ R. Wright               3.40   Kinney, Brian
                    (BRG) re: same (.3); conf. w/ R. Kestenbaum re:
                    same (.3).




                                                          13
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                                Description of Legal Services
                                                  Ending September 30, 2018
                     43466.02600 M&G Creditors Committee-Fee Statements/Applications- Milbank
          Date       Description                                                Hours Name


22476169 9/6/2018    Prepare August monthly fee application.                     0.80   Springer, Paul J.


22476180 9/7/2018    Prepare third interim fee application (.5);                 0.70   Springer, Paul J.
                     correspondence w/ billing re same (.2).


22489606 9/10/2018   Prepare August fee application (.9); corr. w/               1.00   Miller, Alexander E.
                     I. Taylor-Kamara re same (.1).


22519341 9/11/2018   Revise August Fee Statement.                                3.80   Kinney, Brian


22489767 9/11/2018   Prepare budget for Fourth Interim Fee                       2.50   Miller, Alexander E.
                     Application (2.3); corr. w/ P. Springer re same
                     (.2).


22493267 9/11/2018   Correspondence w/ A. Miller re progress on                  0.50   Springer, Paul J.
                     interim fee application (.3); correspondence w/
                     B. Kinney re August monthly fee statement
                     (.2).


22520646 9/12/2018   Revise budget for fourth interim period (1.0);              1.90   Miller, Alexander E.
                     corr. w/ P. Springer re same (.1); prepare
                     Third Interim Fee Application (.8).


22496714 9/12/2018   Prepare third interim fee application (2.1);                3.40   Springer, Paul J.
                     revise budget for fourth interim period (1.3).


22519553 9/13/2018   Provide further comments to fee statement.                  1.10   Kinney, Brian


22506632 9/13/2018   Finalize Milbank's August fee statement (3.2);              3.40   Springer, Paul J.
                     correspondence w/ A. Raval re same (.2).


22503477 9/14/2018   Review monthly fee statement (.7); provide                  1.00   Raval, Abhilash M.
                     comments to same (.3).


22506644 9/14/2018   Prepare tenth monthly fee statement for filing              0.40   Springer, Paul J.
                     (.3); correspondence w/ K. Stickles (Cole
                     Schotz) re same (.1).


22560867 9/24/2018   Prepare September monthly fee statement.                    0.80   Springer, Paul J.




                                                              14
                             MILBANK, TWEED, HADLEY & McCLOY LLP
                                              Description of Legal Services
                                                Ending September 30, 2018
                     43466.02600 M&G Creditors Committee-Fee Statements/Applications- Milbank
          Date       Description                                              Hours Name


22547744 9/25/2018   Prepare September fee application (1.4); corr.            1.50   Miller, Alexander E.
                     w/ I. Taylor-Kamara re same (.1).




                                                            15
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                 Ending September 30, 2018
                      43466.02700 M&G Creditors Committee-Fee Statements/Applications- Other
          Date       Description                                               Hours Name


22476167 9/6/2018    Correspondence w/ S. Corr-Irvine (Jones Day) re            1.00   Springer, Paul J.
                     DIP Budget allocations (.3); correspondence w/
                     R. Sgro (Gattai) re interim fee application
                     (.2); correspondence w/ D. Galfus (BRG) re
                     interim fee application (.2); update internal
                     files re advisor payments (.3).


22476177 9/7/2018    Correspondence w/ R. Sgro (Gattai) and B.                  2.90   Springer, Paul J.
                     Kinney re status of Gattai fee statements (.6);
                     review same (.5); correspondence w/ D. Galfus
                     (BRG) re monthly fee statement (.3); review
                     same (.6); correspondence w/ L. Doyle re status
                     of fee statements for committee advisors (.3);
                     call w/ K. Stickles (Cole Schotz) re same (.2);
                     correspondence w/ J. Whitworth (Cole Schotz) re
                     BRG fee statement (.2); correspondence w/ K.
                     Stickles (Cole Schotz) re rate change notice
                     (.2).


22481050 9/7/2018    Update fee applications database.                          0.10   Thomas, Charmaine


22493261 9/10/2018   Correspondence w/ R. Sgro (Gattai) re Gattai               0.30   Springer, Paul J.
                     fee statements.


22493191 9/10/2018   Update fee application database                            0.20   Thomas, Charmaine


22493274 9/11/2018   Review Gattai interim fee application (.5);                0.90   Springer, Paul J.
                     provide comments to same (.3); correspondence
                     w/ R. Sgro (Gattai) re same (.1).


22496713 9/12/2018   Coordinate w/ various advisors for obtaining               1.50   Springer, Paul J.
                     Committee approval for advisor interim fee
                     applications (1.1); call w/ M. Linder (Sidley)
                     re Jefferies fee statements (.2);
                     correspondence w/ K. Stickles re interim fee
                     applications (.2).


22493252 9/12/2018   Update fee application database.                           0.10   Thomas, Charmaine


22506642 9/13/2018   Correspondence w/ D. Galfus (BRG) re interim               0.20   Springer, Paul J.
                     fee application (.1); correspondence w/ B.
                     Karpuk (Epiq) re invoices (.1).


                                                             16
                             MILBANK, TWEED, HADLEY & McCLOY LLP
                                              Description of Legal Services
                                                Ending September 30, 2018
                      43466.02700 M&G Creditors Committee-Fee Statements/Applications- Other
          Date       Description                                              Hours Name


22506606 9/14/2018   Prepare Committee advisors' interim fee                   0.70   Springer, Paul J.
                     applications for filing.


22534912 9/17/2018   Update CNO tracking chart/payment status.                 0.40   Springer, Paul J.


22534942 9/20/2018   Correspondence w/ R. Sgro (Gattai) re fee                 0.20   Springer, Paul J.
                     statements.


22566316 9/28/2018   Update fee application case folders.                      0.20   Thomas, Charmaine




                                                            17
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                                Description of Legal Services
                                                   Ending September 30, 2018
                      43466.02800 M&G Creditors Committee - File/Docket/Calendar Maintenance
          Date       Description                                                Hours Name


22480999 9/4/2018    Review PACER and distribute daily docket                    0.20   Thomas, Charmaine
                     update.


22481015 9/5/2018    Upload newly filed pleadings (.2); distribute               0.40   Thomas, Charmaine
                     same to internal group (.2).


22478533 9/6/2018    Research PACER for new case filings (.3);                   0.50   Brewster, Jacqueline
                     update internal files re same (.2).


22478518 9/7/2018    Retrieve newly filed pleadings (.3); circulate              0.50   Brewster, Jacqueline
                     same to internal group (.2).


22507914 9/10/2018   Update pleadings database.                                  0.30   Brewster, Jacqueline


22493213 9/11/2018   Update pleadings database.                                  0.20   Thomas, Charmaine


22507930 9/12/2018   Internal correspondence regarding call with                 0.30   Brewster, Jacqueline
                     Committee co-chair.


22507933 9/13/2018   Review PACER for new docket filings (.2);                   0.40   Brewster, Jacqueline
                     update pleadings database with same (.2).


22507942 9/14/2018   Upload newly filed pleadings (.3); circulate                0.50   Brewster, Jacqueline
                     same to internal group (.2).


22516491 9/17/2018   Upload newly filed pleadings.                               0.40   Brewster, Jacqueline


22537144 9/18/2018   Review docket for new filings (.2); circulate               0.60   Brewster, Jacqueline
                     list of today's filings to internal group (.1);
                     update pleadings files (.3).


22537276 9/19/2018   Review court docket re recent filings.                      0.40   Brewster, Jacqueline


22537279 9/20/2018   Review PACER for new docket filings (.2);                   0.40   Brewster, Jacqueline
                     update internal files re same (.2).


22537325 9/21/2018   Upload newly filed pleadings (.1); circulate                0.20   Brewster, Jacqueline
                     same to internal group (.1).




                                                               18
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                  Ending September 30, 2018
                      43466.02800 M&G Creditors Committee - File/Docket/Calendar Maintenance
          Date       Description                                               Hours Name


22563958 9/24/2018   Upload new docket filings.                                 0.30   Brewster, Jacqueline


22563966 9/25/2018   Review docket for new filings (.1); circulate              0.30   Brewster, Jacqueline
                     filings to internal group (.1); upload same to
                     case shared drive (.1).


22563996 9/26/2018   Review court docket re recent filings.                     0.30   Brewster, Jacqueline


22564005 9/27/2018   Research PACER for new docket filings (.2);                0.30   Brewster, Jacqueline
                     update internal files re same (.1).


22563985 9/28/2018   Upload newly filed pleadings (.1); circulate               0.20   Brewster, Jacqueline
                     same to internal group (.1).




                                                              19
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                 Ending September 30, 2018
                         43466.03000 M&G Creditors Committee - General Case Administration
          Date       Description                                               Hours Name


22476184 9/5/2018    Update internal team on relevant docket filings            1.10   Springer, Paul J.
                     (.4); update case calendar (.4); update task
                     list (.3).


22488989 9/6/2018    Call with C. Black re case status and next                 0.50   Doyle, Lauren C.
                     steps re same.


22488892 9/6/2018    Call with C. Black (Jones Day) re: case status             1.90   Kinney, Brian
                     (.5); multiple corr. w/ L. Doyle and M. Price
                     re: same (1.4)


22490384 9/6/2018    Call w/ L. Doyle, B. Kinney and C. Black (Jones            1.20   Price, Michael
                     Day) re status (.5); corr. w/ L. Doyle and B.
                     Kinney re same (.7).


22476173 9/6/2018    Update internal team on day's relevant docket              0.60   Springer, Paul J.
                     filings (.3); update case calendar (.2); update
                     task list (.1).


22489611 9/7/2018    Summarize recent docket filings for internal               0.80   Miller, Alexander E.
                     circulation.


22476181 9/7/2018    Update internal team on relevant docket filings            1.50   Springer, Paul J.
                     (.9); update case calendar (.2); update task
                     list (.4).


22489620 9/10/2018   Summarize recent docket filings for internal               0.90   Miller, Alexander E.
                     circulation.


22493269 9/11/2018   Update case calendar (.4); revise task list                0.60   Springer, Paul J.
                     (.2).


22506648 9/13/2018   Update internal team on relevant docket filings            0.60   Springer, Paul J.
                     (.4); update task list (.2).


22506607 9/14/2018   Review day's relevant docket filings.                      0.40   Springer, Paul J.


22534907 9/17/2018   Update internal team re relevant docket filings            0.70   Springer, Paul J.
                     (.4); update case calendar (.3).




                                                             20
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                 Ending September 30, 2018
                         43466.03000 M&G Creditors Committee - General Case Administration
          Date       Description                                               Hours Name


22547758 9/19/2018   Summarize recent docket filings for internal               0.80   Miller, Alexander E.
                     circulation.


22534911 9/19/2018   Correspondence w/ A. Miller re recently filed              0.40   Springer, Paul J.
                     pleadings (.2); update case calendar (.2).


22534943 9/20/2018   Review relevant docket filings (.4); update                1.10   Springer, Paul J.
                     case calendar (.4); update task list (.3).


22535233 9/21/2018   Update task list (.2); update case calendar                0.40   Springer, Paul J.
                     (.2).


22560860 9/24/2018   Update internal team on day's relevant docket              0.70   Springer, Paul J.
                     filings (.4); update task list (.3).


22561346 9/25/2018   Update internal team on day's relevant docket              0.30   Springer, Paul J.
                     filings.


22561366 9/28/2018   Update case calendar (.2); update internal team            0.40   Springer, Paul J.
                     re relevant docket filings (.2).




                                                             21
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                 Ending September 30, 2018
                             43466.03001 M&G Creditors Committee - General Case Strategy
          Date       Description                                               Hours Name


22489004 9/4/2018    Multiple corr. with team re next steps and open            0.60   Doyle, Lauren C.
                     issues.


22490236 9/5/2018    Corr. w/ L. Doyle, B. Kinney and P. Springer re            0.80   Price, Michael
                     outstanding workstreams.


22503467 9/6/2018    Review recently filed pleadings (1.1);                     1.80   Raval, Abhilash M.
                     correspondence with team re next steps and case
                     strategy (.7).


22503476 9/11/2018   Corresp w/ internal team re next steps and case            0.80   Raval, Abhilash M.
                     strategy.


22515832 9/12/2018   Meet with team re current case status (.3);                0.50   Doyle, Lauren C.
                     follow up with C. Black (Jones Day) re same
                     (.2).


22497204 9/13/2018   Review open issues.                                        0.50   Raval, Abhilash M.


22519400 9/14/2018   Comms. w/ L. Doyle and M. Price re: open items             1.10   Kinney, Brian
                     and next steps.


22547050 9/17/2018   Review various open issues in case (.6); draft             1.00   Doyle, Lauren C.
                     task list (.4).


22546561 9/17/2018   Corresp w/ L. Doyle and B. Kinney re open                  0.80   Price, Michael
                     workstreams.


22531723 9/17/2018   Review recently filed pleadings (.9); internal             2.00   Raval, Abhilash M.
                     correspondence related to same (.3); review
                     open issues for remainder of case (.8).


22532502 9/23/2018   Corr. with L. Doyle re general case strategy.              0.50   Raval, Abhilash M.


22536426 9/24/2018   Review recently filed pleadings w/r/t                      0.60   Raval, Abhilash M.
                     considerations of general strategy.




                                                             22
                             MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                  Ending September 30, 2018
                              43466.03400 M&G Creditors Committee - International Issues
          Date      Description                                                Hours Name


22459449 9/4/2018   Review (.6) and revise (.8) the revised reply                2.00   Mandel, Lena
                    to the Delta Lloyd objection; conf. with M.
                    Price re same (.6).


22465217 9/4/2018   Finish extensive revisions to Delta Lloyd reply              3.90   Miller, Alexander E.
                    per internal comments (3.5); corr. w/ L. Mandel
                    and M. Price re same (.4).


22490352 9/4/2018   Review pleading in support of Lux settlement                 1.20   Price, Michael
                    stipulation (.6); corr. w/ L. Mandel re same
                    (.6).


22465271 9/5/2018   Case law research in connection with Delta                   3.20   Miller, Alexander E.
                    Lloyd reply (2.9); corr. w/ M. Price re same
                    (.3).


22484317 9/6/2018   Review caselaw re Delta Lloyd reply (.7);                    1.40   Mandel, Lena
                    revise draft of reply (.4); conf. with M. Price
                    re: same (.3).


22489604 9/6/2018   Further case law research re: Delta Lloyd reply              2.70   Miller, Alexander E.
                    (2.2); draft email to L. Mandel and M. Price re
                    research findings (.5).


22490269 9/6/2018   Review team analysis for reply to Lux                        0.60   Price, Michael
                    settlement objections (.3); discuss same w/ L.
                    Mandel (.3).


22488956 9/7/2018   Emails with Milbank team re objections to MTD                1.90   Doyle, Lauren C.
                    and Lux creditor payment motion (.4); corr. w/
                    B. Kinney (.6); review reservation of rights
                    and Banconorte filings (.9).


22488901 9/7/2018   Review objections to Lux motions (1.7); emails               1.90   Kinney, Brian
                    with internal team re: same (.2).


22485538 9/7/2018   Review additional case law re Delta Lloyd reply              1.20   Mandel, Lena
                    (.5); correspond with M. Price re same (.2);
                    revise reply to reflect same (.5).




                                                              23
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                 Ending September 30, 2018
                              43466.03400 M&G Creditors Committee - International Issues
          Date       Description                                               Hours Name


22489610 9/7/2018    Finalize case law research re: Delta Lloyd                  2.40   Miller, Alexander E.
                     reply (1.8); draft email to L. Mandel and M.
                     Price re findings (.6).


22503468 9/7/2018    Review issues re objections to Lux settlement               3.00   Raval, Abhilash M.
                     (2.1); review pleadings concerning same and
                     next steps (.9).


22519497 9/8/2018    Call with M. Price and A. Lees re: reply                    4.10   Kinney, Brian
                     strategy (.4); conf. w/ D. Merrett (Jones Day)
                     re: same (.4); begin drafting reply (3.3).


22484552 9/8/2018    Call w/ M. Price and B. Kinney re statement in              0.80   Lees, Alexander
                     support of settlement (.4); call with Debtors
                     re same (.4).


22515822 9/9/2018    Review objections to MTD settlement (.8);                   3.10   Doyle, Lauren C.
                     review draft of reply to same (1.6); prepare
                     comments re same (.7).


22484499 9/9/2018    Edit statement in support of settlement.                    0.40   Lees, Alexander


22519349 9/10/2018   Revise Delta Lloyd reply (4.3); further                     7.20   Kinney, Brian
                     comments to same (1.4); emails w/ team re: same
                     (1.2); emails w/ K. Stickles (Cole Schotz) re:
                     filing same (.3)


22484501 9/10/2018   Edit statement in support of settlement (.8);               1.20   Lees, Alexander
                     corr. w/ M. Price re statement (.2); emails
                     with FRG team re same (.2).


22489613 9/10/2018   Conform citations in Committee's reply (.6);                1.80   Miller, Alexander E.
                     corr. w/ B. Kinney re same (.2); research
                     precedent treatment of foreign vendors in
                     recent chapter 11 cases (.8); corr. w/ B.
                     Kinney re same (.2).


22520630 9/10/2018   Review reply to objections to proposed order                1.20   Price, Michael
                     (.4); emails w/ B. Kinney re same (.8)




                                                             24
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                              Description of Legal Services
                                                Ending September 30, 2018
                              43466.03400 M&G Creditors Committee - International Issues
          Date       Description                                              Hours Name


22516470 9/10/2018   Review reply brief for Lux settlement (1.6);                2.50   Raval, Abhilash M.
                     provide comments re same (.6); review related
                     correspondence (.3).


22493181 9/10/2018   Pull and distribute precedent documents re                  1.10   Thomas, Charmaine
                     treatment of critical/foreign vendors (.8);
                     upload same to internal system (.3).


22515746 9/11/2018   Review filed replies in connection with motion              1.10   Doyle, Lauren C.
                     to dismiss (.7); draft email to team re same
                     (.4).


22534910 9/18/2018   Correspondence w/ R. Wright (BRG) re MGF                    1.20   Springer, Paul J.
                     settlement (.3); review Debtors' proposed
                     agreement re same (.7); correspondence w/ S.
                     Corr-Irvine (Jones Day) and B. Kinney re same
                     (.2).


22577986 9/27/2018   Review proposed change to MGF stipulation (.1);             0.40   Kinney, Brian
                     conf. P. Springer re: same (.3)


22561452 9/27/2018   Review revised proposed order for settlement                0.80   Springer, Paul J.
                     motion (.3); confer w/ B. Kinney re same (.3);
                     correspondence w/ S. Corr-Irvine (Jones Day) re
                     same (.2).


22561205 9/28/2018   Call with D. Hurst (Cole Schotz) re review of               0.40   Springer, Paul J.
                     settlement motion proposed order (.2);
                     correspondence w/ D. Hurst and B. Kinney re
                     same (.2).




                                                            25
                             MILBANK, TWEED, HADLEY & McCLOY LLP
                                             Description of Legal Services
                                               Ending September 30, 2018
                                    43466.03500 Litigation & Rule 2004 Examinations
          Date      Description                                                Hours Name


22484443 9/4/2018   Review drafts of dismissal notices.                          0.40   Lees, Alexander


22484473 9/5/2018   Review revised dismissal notices.                            0.30   Lees, Alexander




                                                          26
                              MILBANK, TWEED, HADLEY & McCLOY LLP
                                               Description of Legal Services
                                                 Ending September 30, 2018
                           43466.03700 M&G Creditors Committee - Non-Working Travel Time
          Date       Description                                               Hours Name


22515835 9/13/2018   Travel to Delaware for hearing (2.0); travel               3.50   Doyle, Lauren C.
                     back from Delaware (1.5).


22519393 9/13/2018   Non-working travel to (1.1) and from (1.8)                 2.90   Kinney, Brian
                     Delaware for hearing on settlement motion.


22562462 9/13/2018   Travel to (2.3) and from (2.1) DE for hearing.             4.40   Lees, Alexander




                                                             27
                             MILBANK, TWEED, HADLEY & McCLOY LLP
                                             Description of Legal Services
                                               Ending September 30, 2018
                             43466.03900 M&G Creditors Committee - Plan-Related Issues
          Date      Description                                              Hours Name


22490178 9/3/2018   Review draft plan markup (.6); emails w/ L.                0.90   Price, Michael
                    Doyle and B. Kinney re same (.3).


22488998 9/4/2018   Review blackline of plan (1.2); corr. w/                   2.80   Doyle, Lauren C.
                    internal team re comments to same and related
                    issues (.6); comms. with A. Raval re same (.2);
                    further corr. with team re plan issues (.8).


22488852 9/4/2018   Review comments to plan by lenders and bidder              4.80   Kinney, Brian
                    (1.8); confs. w/ D. Merrett (Jones Day) re:
                    same (.5); further comments to plan (1.2);
                    conf. w/ potential litigation trustee re:
                    proposal (.5); corr. w/ L. Doyle and M. Price
                    re: plan process and next steps (.8).


22490213 9/4/2018   Review plan (.6); corr. w/ team re comments to             0.80   Price, Michael
                    plan (.2).


22488982 9/5/2018   Review various iterations of comments to the               2.40   Doyle, Lauren C.
                    plan and disclosure statement (1.7); meet with
                    B. Kinney and M. Price re plan language and
                    revisions to same (.7).


22489017 9/5/2018   Review additional rounds of plan comments                  5.10   Kinney, Brian
                    (2.4); conf. L. w/ L. Doyle and M. Price re:
                    same (.7); calls w/ D. Merrett (Jones Day) re:
                    same (1.2); emails with Jones Day team re: same
                    (.8).


22490240 9/5/2018   Calls w/ D. Merrett and C. Black (Jones Day) re            1.30   Price, Michael
                    plan process (.6); meet w/ L. Doyle and B.
                    Kinney re same (.7).


22503464 9/5/2018   Review comments to plan (2.3); comment on same             3.00   Raval, Abhilash M.
                    (.7).


22488891 9/6/2018   Comment on background from trustee candidate.              0.80   Kinney, Brian


22476168 9/6/2018   Correspondence w/ C. Kearns (BRG) re plan                  0.20   Springer, Paul J.
                    provisions.




                                                           28
                               MILBANK, TWEED, HADLEY & McCLOY LLP
                                                 Description of Legal Services
                                                    Ending September 30, 2018
                               43466.03900 M&G Creditors Committee - Plan-Related Issues
          Date       Description                                                 Hours Name


22503474 9/8/2018    Consider plan timing issues and next steps                   0.90   Raval, Abhilash M.
                     (.6); review related correspondence (.3).


22496716 9/12/2018   Correspondence w/ T. Lohest (L&L) re review of               0.30   Springer, Paul J.
                     plan release language.


22506627 9/14/2018   Correspondence w/ M. Price and L. Doyle re                   0.60   Springer, Paul J.
                     review of plan (.3); correspondence w/ J. Lowy
                     re same (.2); correspondence w/ T. Lohest (L&L)
                     re same (.1).


22513291 9/15/2018   Consider open issues re plan.                                1.20   Raval, Abhilash M.


22506600 9/16/2018   Correspondence w/ T. Lohest (L&L) re review of               0.20   Springer, Paul J.
                     release language in Plan.


22534906 9/17/2018   Correspondence w/ B. Kinney re proposed escrow               1.30   Springer, Paul J.
                     agreement in connection w/ plan (.2); comment
                     on same (.9); correspondence w/ T. Lohest (L&L)
                     re plan (.2).


22544530 9/18/2018   Review proposed escrow agreement (.3); review                0.50   Kinney, Brian
                     (.1) and revise (.1) markup of same.


22546563 9/18/2018   Call w/ potential litigation trustee (.3);                   0.50   Price, Michael
                     emails w/ L. Doyle re same (.2).


22534997 9/18/2018   Corr. w/ B. Kinney re comments to escrow                     1.00   Springer, Paul J.
                     agreement (.4); further review of same (.4);
                     correspondence w/ D. Merrett (Jones Day) re
                     comments to same (.2).


22534949 9/20/2018   Follow up correspondence w/ T. Lohest (L&L) re               0.20   Springer, Paul J.
                     plan release language.


22577897 9/24/2018   Emails with BRG team re: recovery scenarios                  0.70   Kinney, Brian
                     (.4); review liquidation/litigation trustee
                     proposal (.3).


22577951 9/26/2018   Draft summary of liquidating trustee proposals.              0.80   Kinney, Brian



                                                                  29
                             MILBANK, TWEED, HADLEY & McCLOY LLP
                                             Description of Legal Services
                                               Ending September 30, 2018
                              43466.03900 M&G Creditors Committee - Plan-Related Issues
          Date       Description                                             Hours Name


22567334 9/27/2018   Email corr with D. Dunne and A. Raval re                   0.40   Doyle, Lauren C.
                     Litigation Trustee.


22561213 9/27/2018   Correspondence w/ T. Lohest (L&L) re plan                  0.20   Springer, Paul J.
                     language.


22564542 9/29/2018   Review Plan issues.                                        0.70   Dunne, Dennis F.




                                                           30
                             MILBANK, TWEED, HADLEY & McCLOY LLP
                                             Description of Legal Services
                                               Ending September 30, 2018
                      43466.04300 M&G Creditors Comm. - Retention of Professionals - Committee
          Date       Description                                             Hours Name


22472940 9/4/2018    Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.


22476186 9/6/2018    Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.


22476205 9/9/2018    Correspondence w/ B. Kinney re potential                   0.20   Springer, Paul J.
                     connections.


22506636 9/13/2018   Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.


22506639 9/14/2018   Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.


22534909 9/17/2018   Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.


22534903 9/18/2018   Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.


22535129 9/20/2018   Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.


22535090 9/21/2018   Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.


22560866 9/24/2018   Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.


22561211 9/26/2018   Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.


22561206 9/28/2018   Review new case memos for potential                        0.20   Springer, Paul J.
                     connections.




                                                           31
Exhibit B
                                   MILBANK, TWEED, HADLEY & McCLOY LLP
                                          Ending September 30, 2018

                                           BINDING - IN-HOUSE

         Date        Description                                      Amount Name
37583176 9/11/2018   BINDING - IN-HOUSE                                  7.50   Thomas, Charmaine




                                                      1
                                   MILBANK, TWEED, HADLEY & McCLOY LLP
                                          Ending September 30, 2018

                                             COLOR COPIES

         Date        Description                                      Amount Name
37583177 9/11/2018   COLOR COPIES                                        3.75   Thomas, Charmaine




                                                      2
                                     MILBANK, TWEED, HADLEY & McCLOY LLP
                                                  Ending September 30, 2018

                                         GROUND TRANSPORTATION - LOCAL

         Date        Description                                                         Amount Name
37627974 6/5/2018    GROUND TRANSPORTATION - LOCAL CET - group, Inc.:                      47.88   Brewster, Jacqueline
                     28743/390281/ - 06/05/18 9:3 From: To:

37624139 8/28/2018   GROUND TRANSPORTATION - LOCAL                                         26.34   Price, Michael
                     CONCORD:120141/808281/796 - 08/28/18 11:15PM From:1
                     CHASE PLAZA To: As Directed

37611744 8/29/2018   GROUND TRANSPORTATION - LOCAL                                         41.00   Doyle, Lauren C.
                     DIAL:1257280/4625720/042B - 08/29/18 4:20PM From:Liberty
                     St NYC To: As Directed

37588211 9/13/2018   GROUND TRANSPORTATION - LOCAL Taxi: Expense Date:                     16.56   Lees, Alexander
                     09/13/2018, Business Purpose: M&G: Hearing on (I) 9019 Motion
                     re Motion to Dismiss Stip and (II) Debtors' Motion to Pay Certain
                     Prepetition Claims of Foreign Creditors., From / To: NY Penn




                                                                3
                                  MILBANK, TWEED, HADLEY & McCLOY LLP
                                         Ending September 30, 2018

                                                  LEXIS

         Date       Description                                      Amount Name
37578350 9/4/2018   LEXIS                                             162.00   Miller, Alexander E.

37578351 9/5/2018   LEXIS                                             243.00   Miller, Alexander E.

37578352 9/6/2018   LEXIS                                             901.00   Miller, Alexander E.

37578353 9/7/2018   LEXIS                                             421.00   Miller, Alexander E.




                                                     4
                                    MILBANK, TWEED, HADLEY & McCLOY LLP
                                                Ending September 30, 2018

                                                  MEAL, OVERTIME

         Date        Description                                                   Amount Name
37577598 9/4/2018    MEAL, OVERTIME Dinner: Expense Date: 09/04/2018, Business       20.00   Springer, Paul J.
                     Purpose: Overtime meal during work in M&G matter, Merchant:
                     CVS, Guest(s): Springer, Paul J.

37577600 9/5/2018    MEAL, OVERTIME Dinner: Expense Date: 09/05/2018, Business       16.12   Springer, Paul J.
                     Purpose: Overtime meal during work in M&G matter, Merchant:
                     City Acres, Guest(s): Springer, Paul J.

37588119 9/12/2018   MEAL, OVERTIME Dinner: Expense Date: 09/12/2018, Business       20.00   Springer, Paul J.
                     Purpose: Overtime meal during work in M&G matter, Merchant:
                     Fields Good Chicken, Guest(s): Springer, Paul J.

37588118 9/13/2018   MEAL, OVERTIME Dinner: Expense Date: 09/13/2018, Business       17.31   Springer, Paul J.
                     Purpose: Overtime meal during work on M&G matter, Merchant:
                     Potbelly Sandwich Shop, Guest(s): Springer, Paul J.

37635774 9/20/2018   MEAL, OVERTIME Seamless Web - OT Meal                           20.00   Marsters, Stephen Robert




                                                            5
                                     MILBANK, TWEED, HADLEY & McCLOY LLP
                                                  Ending September 30, 2018

                                                 MEALS - OUT OF TOWN

         Date        Description                                                      Amount Name
37588046 9/13/2018   MEALS - OUT OF TOWN Lunch: Expense Date: 09/13/2018,                9.00   Kinney, Brian
                     Business Purpose: Lunch on train during trip to Wilmington, DE
                     Merchant: Amtrak




                                                               6
                                   MILBANK, TWEED, HADLEY & McCLOY LLP
                                          Ending September 30, 2018

                                              PHOTOCOPIES

         Date        Description                                      Amount Name
37583173 9/11/2018   PHOTOCOPIES                                       165.80   Thomas, Charmaine

37583174 9/11/2018   PHOTOCOPIES                                       190.60   Thomas, Charmaine

37583175 9/11/2018   PHOTOCOPIES                                         7.50   Thomas, Charmaine




                                                      7
                                   MILBANK, TWEED, HADLEY & McCLOY LLP
                                          Ending September 30, 2018

                                                PRINTING

         Date        Description                                      Amount Name
37572145 9/4/2018    PRINTING                                            0.70   Taylor-Kamara, Ishmael

37572147 9/4/2018    PRINTING                                            5.20   Kinney, Brian

37583178 9/5/2018    PRINTING                                            0.30   Springer, Paul J.

37583179 9/5/2018    PRINTING                                            0.70   Taylor-Kamara, Ishmael

37583180 9/6/2018    PRINTING                                            7.80   Taylor-Kamara, Ishmael

37583181 9/7/2018    PRINTING                                            5.40   Springer, Paul J.

37583182 9/10/2018   PRINTING                                            1.90   Taylor-Kamara, Ishmael

37596009 9/12/2018   PRINTING                                            0.30   Thomas, Charmaine

37596010 9/12/2018   PRINTING                                           14.90   Springer, Paul J.

37596011 9/12/2018   PRINTING                                            3.50   Taylor-Kamara, Ishmael

37596012 9/13/2018   PRINTING                                            6.80   Springer, Paul J.

37596013 9/16/2018   PRINTING                                            0.50   Taylor-Kamara, Ishmael

37596014 9/17/2018   PRINTING                                            3.20   Springer, Paul J.

37604763 9/19/2018   PRINTING                                            0.50   Taylor-Kamara, Ishmael

37601363 9/20/2018   PRINTING                                            1.00   Marsters, Stephen Robert

37604762 9/20/2018   PRINTING                                            0.10   Thomas, Charmaine

37604764 9/20/2018   PRINTING                                            3.40   Taylor-Kamara, Ishmael

37621344 9/28/2018   PRINTING                                            7.00   Taylor-Kamara, Ishmael




                                                      8
                                      MILBANK, TWEED, HADLEY & McCLOY LLP
                                                   Ending September 30, 2018

                                                              RAIL

         Date        Description                                                         Amount Name
37588044 9/13/2018   RAIL Train: Expense Date: 09/13/2018, Business Purpose:              141.00   Kinney, Brian
                     Travel to Wilmington, DE for M&G hearing, Class of Service:
                     Business, Merchant: Amtrak

37588045 9/13/2018   RAIL Train: Expense Date: 09/13/2018, Business Purpose:               88.00   Kinney, Brian
                     Travel home from Wilmington, DE for M&G hearing, Class of
                     Service: Business, Merchant: Amtrak

37588209 9/13/2018   RAIL Train: Expense Date: 09/13/2018, Roundtrip travel               185.00   Lees, Alexander
                     Business Purpose: M&G: Hearing on (I) 9019 Motion re Motion to
                     Dismiss Stip and (II) Debtors' Motion to Pay Certain Prepetition
                     Claims of Foreign Creditors., Class of Service: Business,
                     Merchant: Amtrak

37612007 9/13/2018   RAIL Train: Expense Date: 09/13/2018, Business Purpose:              185.00   Doyle, Lauren C.
                     Roundtrip travel to Delaware to attend a court hearing., Class of
                     Service: Business, Merchant: Amtrak




                                                                 9
                                   MILBANK, TWEED, HADLEY & McCLOY LLP
                                             Ending September 30, 2018

                                                  TELEPHONE

         Date        Description                                                Amount Name
37583940 9/4/2018    TELEPHONE SOUNDPATH                                           2.01   Kinney, Brian

37583939 9/5/2018    TELEPHONE SOUNDPATH                                           2.40   Kinney, Brian

37583941 9/6/2018    TELEPHONE SOUNDPATH                                           1.70   Price, Michael

37579303 9/7/2018    TELEPHONE WILMINGTON DE SPRINGER,PAUL J             5605      0.35   Springer, Paul J.

37591271 9/10/2018   TELEPHONE ATLANTA     GA KINNEY,BRIAN        5392             0.35   Kinney, Brian

37591270 9/14/2018   TELEPHONE ATLANTA     GA PRICE,MICHAEL        5577            0.35   Price, Michael

37597306 9/14/2018   TELEPHONE SOUNDPATH                                           1.75   Kinney, Brian

37587829 9/17/2018   TELEPHONE - - VENDOR: COURTCALL LLC 9/13/18 - US             58.00   Springer, Paul J.
                     BANKRUPTCY COURT-DELAWARE - M&G USA
                     CORPORATION/17-12307

37629805 9/25/2018   TELEPHONE STHFD-CELL MI SPRINGER,PAUL J         5605          0.35   Springer, Paul J.

37623433 9/26/2018   TELEPHONE SOUNDPATH                                           1.67   Kinney, Brian

37623434 9/27/2018   TELEPHONE SOUNDPATH                                           3.62   Kinney, Brian

37629802 9/28/2018   TELEPHONE CLEVELAND OH KINNEY,BRIAN            5392           6.65   Kinney, Brian

37629803 9/28/2018   TELEPHONE CLEVELAND OH KINNEY,BRIAN            5392           0.22   Kinney, Brian

37629804 9/28/2018   TELEPHONE WINDSOR     OH KINNEY,BRIAN         5392            0.44   Kinney, Brian

37623435 9/29/2018   TELEPHONE SOUNDPATH                                           2.11   Kinney, Brian

37623436 9/29/2018   TELEPHONE SOUNDPATH                                           2.71   Price, Michael

37623437 9/29/2018   TELEPHONE SOUNDPATH                                           5.73   Price, Michael

37623438 9/30/2018   TELEPHONE SOUNDPATH                                           2.67   Price, Michael

37623439 9/30/2018   TELEPHONE SOUNDPATH                                           2.60   Price, Michael

37623440 9/30/2018   TELEPHONE SOUNDPATH                                           3.10   Kinney, Brian

37623441 9/30/2018   TELEPHONE SOUNDPATH                                           1.10   Kinney, Brian




                                                        10
                                     MILBANK, TWEED, HADLEY & McCLOY LLP
                                                  Ending September 30, 2018

                                  TRANSPORTATION REIMBURSEMENT VOUCHER

         Date        Description                                                    Amount Name
37577599 9/4/2018    TRANSPORTATION REIMBURSEMENT VOUCHER Taxi:                       20.00   Springer, Paul J.
                     Expense Date: 09/04/2018, Business Purpose: Taxi home
                     following work in M&G matter, From / To: 28 Liberty St., NYC

37588120 9/12/2018   TRANSPORTATION REIMBURSEMENT VOUCHER                             20.00   Springer, Paul J.
                     Transportation Reimbursement Allowance: Expense Date:
                     09/12/2018, Business Purpose: Taxi home following work in
                     M&G matter City Limits: In the City




                                                               11
